WILLIAM E. MILLER, ESQ.
STERN & EISENBERG, PC
1040 N. KINGS HIGHWAY, SUITE 407
CHERRY HILL, NJ 08034
TELEPHONE: (609) 397-9200
FACSIMILE: (856) 667-1456

                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEW JERSEY

In Re:
                                                        Chapter 13
      Malissa Williams
                                                        Case Number: 19-31691-JNP
         Debtor(s)
                                                        Judge: Jerrold N. Poslusny, Jr.

    OBJECTION OF ROUNDPOINT MORTGAGE SERVICING CORPORATION TO
DEBTOR’S CHAPTER 13 PLAN WITH RESPECT TO REAL PROPERTY LOCATED AT 246
                    SICKLE LANE, DEPTFORD, NJ 08096

       RoundPoint Mortgage Servicing Corporation (hereinafter, “Creditor”), through its Counsel,
Stern & Eisenberg, PC, respectfully requests that this Honorable Court deny confirmation of the
Chapter 13 Plan filed by Debtor Malissa Williams (hereinafter, “Debtor”). In support thereof, Creditor
respectfully represents as follows:

            1. On July 31, 2018, Debtor signed a note and mortgage in the principal sum of
               $382,936.00, evidencing a loan from Jasmone R.E. Brockington, Horace J. Odom and
               Malissa L. Williams in the same amount, secured by the real property located at 246
               Sickle Lane, Deptford, NJ 08096 (hereinafter, the “Property”), as evidenced by a
               mortgage recorded with the Clerk of Gloucester County on August 29, 2018 in Book
               15546 at Page 80.

            2. Creditor is the holder of the note and assignee of the mortgage.

            3. Debtor filed a Chapter 13 Bankruptcy Petition on November 18, 2019 and as a result,
               any State Court proceedings were stayed.

            4. Creditor objects to Debtor's proposed Chapter 13 Plan (hereinafter, the “Plan”) for the
               following reasons:

                     a) The Plan is infeasible in that the Plan:

                            i. Is underfunded and does not provide sufficient funds to pay the claims.

                            ii. Does not provide for sufficient funds to Creditor in order to cure the pre-
                                petition arrears due to Creditor in the amount of $53,635.83, which is the
                                approximate amount subject to the actual amount stated in the final filed
                             Proof of Claim.

                  b) The Plan does not adequately provide for post-petition payments in the monthly
                     amount of $3,535.96.

           5. By proposing to pay Creditor as proposed, the Plan violates the standards of 11 USC §
              1325(a)(5)(B)(i) and (ii) because it pays Creditor less than the allowed amount of such
              claim.

           6. This Objection is made in accordance with the Federal Rules of Bankruptcy Procedure.

       WHEREFORE, Creditor, RoundPoint Mortgage Servicing Corporation by and through its
Counsel, Stern & Eisenberg, PC, respectfully requests that this Honorable Court deny confirmation of
the Chapter 13 Plan and dismiss the Chapter 13 Bankruptcy Petition together with such other relief this
Court deems necessary and appropriate.

                                                   Respectfully Submitted:
                                                   Stern & Eisenberg, PC
                                                    By:/s/ WILLIAM E. MILLER, ESQ.
                                                    WILLIAM E. MILLER, ESQ.
                                                    Stern & Eisenberg, PC
                                                    1040 N. Kings Highway, Suite 407
                                                    Cherry Hill, NJ 08034
                                                    wmiller@sterneisenberg.com
                                                    Phone: (609) 397-9200
                                                    Fax: (856) 667-1456
                                                    Bar Number: 037182010
Date: December 26, 2019                             Counsel for Movant
